DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2021 has been considered by the examiner.

Claim Objections
Claims 3-8 and 11-15 are objected to because of the following informalities: in claim 3, line 4, the limitation “an insulating film” is confusing because “insulating film” was already used in claim 1, line 22.  Appropriate correction is required.  Examiner believes the insulating films in claims 1 and 3 are different and suggests using “second interlayer insulating film” since it is the second interlayer insulating film 40 that is positioned above pixel electrode 24, as shown in Fig. 3.  Claims 4-8 and 11-15 are objected to because they depend on claim 3.  Similarly, the word “an insulating film” is used throughout claims 8 and 11-15 and it is not clear whether applicant is referring to 
Claims 12-13 are objected to for the following informalities:  Examiner believes claim 12, lines 4-6, should read “between the plurality of connectable portions at each of the sites of intersection between the plurality of second spare position detecting wires and the plurality of intermediate electrodes.”  The original wording “plurality of connectable portions of the plurality of second spare position detecting wires” does not make sense because Examiner believes the connectable portions are not part of the second spare position detecting wires.  Also, Examiner feels that the “plurality of connectable portions” in line 7 are different from those of line 4.  Claim 13 is objected to because it depends on claim 12. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint 
Claim 12 recites the limitation "the plurality connectable portions" in line 8.  There is insufficient antecedent basis for this limitation in the claim because it is believed that the “plurality of connectable portions” in in this claim not the same as the “plurality of connectable portions” indicated in claim 1, line 18.  Claim 13 is rejected because it depends on claim 12. 

Allowable Subject Matter
Claims 1-11 and 14-15 are allowed. 

The following is Examiner’s statement on the reasons for allowance: 


Regarding Claim 1, Yoshida (Fig. 1, shown below), US 2019/0294273, teaches a position input device comprising: 
-a position detecting electrode (30) that forms a capacitance with a position input body which performs position input and that detects an input position inputted by the position input body (e.g., Capacitance formed between user’s finger and touch electrode 30; par. 0026); 
-a position detecting wire (31) that extends along a first direction (vertically), that is connected to the position detecting electrode, and that transmits at least a position detection signal (e.g., Touch lines 31 extend from touch electrodes 30.  They transmit touch signals to a detection circuit; par. 0026); 
(41) detecting wire that extends along the first direction (e.g., Spare touch lines extend vertically; par. 0027); 

    PNG
    media_image1.png
    559
    701
    media_image1.png
    Greyscale


However, neither Yoshida, nor the remaining prior art, either alone or in combination, teaches a plurality of second spare position detecting wires that extend along a second direction intersecting the first direction, that are arranged at spacings in the first direction, that intersect the position detecting wire and the first spare position detecting wire, and that are connectable to the first spare position detecting wire; and 
-a plurality of connectable portions that are provided separately at each of sites of intersection of the position detecting wire and the plurality of second spare position detecting wires and that are disposed to overlap each other via an insulating film.  



    PNG
    media_image2.png
    593
    857
    media_image2.png
    Greyscale


For these reasons, claims 2-11 and 14-15 are allowed because they depend on claim 1. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        January 28, 2022